DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 3/24/21 has been considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Otsu et al. (US 2018/0166702) in view of Tighe et al. (US 2008/0226967).
Regarding claim 1, Otsu teaches a gas flow path structure for fuel cells, comprising:
a membrane electrode assembly comprising two electrodes (51, 52), and an electrolyte membrane (50), wherein each electrode comprises a catalyst and a gas diffusion layer (30, 40) (Figure 1, [0035], [0037]);
at least one support plate, or separator plate (1, 2), disposed adjacent to the gas diffusion layers (30, 40), of the membrane electrode assembly (Figure 1, [0032]); and
groove-shaped gas flow paths, or flow path groove groups (10, 20), formed on a contact surface of the support plate (1, 2) with the gas diffusion layers,
wherein the gas flow paths comprise three first regions and two second regions alternately disposed within each gas flow path (see Figure 2, annotated below):

    PNG
    media_image1.png
    558
    773
    media_image1.png
    Greyscale

Further regarding claim 1, Ohta teaches that the gas flow paths have a first region with a first cross section, determined by the width (Wo) and depth (Do), and second regions with a smaller cross-sectional area, determined by the smaller depth (Dn) (Figure 3, [0072]), and the second regions further including third regions having a smaller flow path than the second region, determined by the narrow portions (Wm, Wk, Wn) (Figure 3, [0067]).

With further regard to claim 1, Ohta fails to teach that the first and second regions are disposed alternately between the adjacent flow paths.
Tighe teaches a flow field plate, or bipolar plate (8), comprising a plurality of fluid channels, or flow channels (500, 502, 306, 313, 317), including split blocks, or bifurcations (308), formed staggeredly in order to form a pressure gradient (Figures 5 and 6, [0034], [0046]).
Tighe further teaches that it is desirable to form a pressure gradient in order to militate against a selective flowing of the reactant gases down one path over another ([0047]).
It would have been obvious to the skilled artisan to form the split blocks, which form the first and second regions, of Otsu alternately such as suggested by Tighe in order to militate against a selective flowing of the reactant gases down one path over another.

With regard to claim 2, Otsu teaches support plates, or separators (1, 2), which comprise the gas flow paths (10, 20) on at least one surface (Figure 1).

As for claim 3, Otsu teaches a fuel cell comprising the gas flow path structure of claim 1 (see claim 12 of Otsu).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALIX ECHELMEYER EGGERDING whose telephone number is (571)272-1101. The examiner can normally be reached 8:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALIX E EGGERDING/               Primary Examiner, Art Unit 1729